Title: To George Washington from David Stephenson, 1 January 1783
From: Stephenson, David
To: Washington, George


                        May it please your ExcellencyWinchester Jany, 1. 1783
                        
                        Agreeable to a resolution of Congress of the 19th of Novr last (wherein it is directed that senr officers who
                            wish to retire shall give reasons satisfactory to the Commander in Chief) I beg leave to inform your Excellency.
                        That when I entered the Service my fortune was very Small, And is now entirely expended, That extravagance
                            has been no cause of my present Situation, nor is it from interested motives I would now wish to retire; but it is as
                            really out of my power to equip myself decently as it is to purchase the Indies. Conscious that your Excellency will never wish to Continue an officer in Service whose appearance must be so
                            inferior to his rank I rest Satisfied of your Approbation to retire. I am may it please your Excellency, Your Excellencies
                            Most obedient Humble Servt
                        
                            D. Stephenson
                            Senr Majr Virga Line
                        
                    